                 Case 2:18-cv-01635-JCC Document 75 Filed 04/30/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                       CASE NO. C18-1635-JCC
      MAEDA,
10
                                                         MINUTE ORDER
11                           Plaintiffs,
                 v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ third stipulated motion regarding
19   Plaintiffs’ partial motion for summary judgment and the FBI’s cross-motion (Dkt. No. 73). The
20   Court hereby GRANTS the motion and ORDERS the FBI to file a status report regarding the
21   status of re-processing by May 27, 2020. The Court further ORDERS that all dispositive motions
22   must be filed by July 26, 2020.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
            Case 2:18-cv-01635-JCC Document 75 Filed 04/30/20 Page 2 of 2




 1        DATED this 30th day of April 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
